Citation Nr: 1206029	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  06-38 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for lipomas.

2.  Entitlement to service connection for a lung disorder.

3.  Entitlement to service connection for arthritis or orthopedic disease manifested by back and foot pain and osteoporosis.

4.  Entitlement to service connection for a skin disorder of the hands, the groin, and the feet.


WITNESS AT HEARING ON APPEAL

The appellant (Veteran)



ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to September 1989.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2005 rating decision of the RO in Baltimore, Maryland.  Original jurisdiction over the claims file was subsequently transferred to the RO in Indianapolis, Indiana.

The Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge, seated at the RO in Indianapolis, in October 2011.  A transcript of the hearing is associated with the claims file.

The Board notes that the issue of service connection for bilateral hearing loss was mistakenly listed on the VA Form 8 Certification of Appeal.  Such action does not confer appellate jurisdiction to the Board, and in any event, the appeal would be moot as the benefit has been granted in full by the RO.  Service connection for bilateral hearing loss was granted by the RO in a November 2006 rating decision.  At that time, a zero percent initial rating was assigned, effective August 31, 2004.  The Veteran has not yet appealed any aspect of that decision.  

The RO has noted a January 2010 claim for an increased rating; however, no such claim could be found in the claims file.  Nevertheless, in July 2010, the Veteran was afforded a VA audiology examination; in an August 2011 rating decision, an increased disability rating for hearing loss was denied.  The Veteran's testimony at the October 2011 hearing indicates that he may be in disagreement with that decision.  While the Veteran's testimony at a hearing before RO personnel can be considered as a valid notice of disagreement, see Tomlin v. Brown, 5 Vet. App. 355 at 357 (1993), testimony at a Board hearing cannot.  See Beyrle v. Brown, 9 Vet. App. 24 at 28 (1996).  Thus, at present, there is no active appeal regarding the rating assigned for hearing loss; however, the period for filing an appeal has not yet expired.  Should the Veteran wish to appeal the August 2011 denial of an increased rating for hearing loss, he should file a notice of disagreement with the RO prior to August 11, 2012.  

The issue of service connection for testicular cancer has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  See 38 C.F.R. §19.9(b)(2011).

The issue of service connection for a skin disorder of the hands, the groin, and the feet, is addressed in the REMAND below and is therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims herein decided has been accomplished.

2.  The Veteran did not engage in combat with the enemy.  

3.  The Veteran is considered to have been in sound condition at entry into service regarding lipomas.  

4.  The Veteran was treated for excision of lipomas in service.

5.  Symptoms of lipomas were not chronic in service.

6.  Symptoms of lipomas have not been continuous since service separation.

7.  The Veteran does not have a current disability manifested by lipomas.

8.  The Veteran was treated for pneumonitis/pneumonia, sino-bronchial syndrome, and mild pleurisy in service.

9.  Symptoms of a lung disorder were not chronic in service.

10.  Symptoms of a lung disorder have not been continuous since service separation.

11.  No current lung disorder is related to service.  

12.  The Veteran was treated for injuries to the ankle, low back, feet, and toes in service.  

13.  Symptoms of arthritis or orthopedic disease manifested by back and foot pain and osteoporosis were not chronic in service.

14.  Arthritis did not become manifest within a year of service separation.

15.  Symptoms of arthritis or orthopedic disease manifested by back and foot pain and osteoporosis have not been continuous since service separation.

16.  No current arthritis or orthopedic disease manifested by back and foot pain and osteoporosis is related to service.


CONCLUSIONS OF LAW

1.  Lipomas were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  A lung disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

3.  Arthritis or orthopedic disease manifested by back and foot pain and osteoporosis was not incurred in or aggravated by service; arthritis is not presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 337, 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

The Board finds that proper VCAA notice was provided in this case.  In a September 2004 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  Additional notice sent to the Veteran in March 2006 included provisions for disability ratings and for the effective date of the claim.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's written assertions and personal hearing testimony.  

The Veteran provided a release to obtain treatment records from Lonetree medical services and a Dr. B.C., and those records were obtained in August 2010.  The Veteran also provided a release to obtain treatment records from a Dr. G.L.H. and those records were obtained in September 2010.

The RO requested the Veteran's service treatment records from 1969 to 1982 from the National Personnel Records Center (NPRC).  The response indicated that the records had had been lent to Rock Island Illinois.  The RO called Rock Island but received a negative response.  The RO also notified the Veteran that the records were missing and offered him an opportunity to submit the records.  The RO certified in October 2008 that it had exhausted all efforts available and that the records could not be obtained.  In these circumstances, when a Veteran's service records are unavailable through no fault of his own, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

In addition, the Veteran was afforded VA examinations as to service connection for lipomas, a lung disorder, and arthritis or orthopedic disease manifested by back and foot pain and osteoporosis.  These examinations have been reviewed by the Board and are found to be adequate because each was performed by a medical professional based on solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  Moreover, the resulting diagnoses, medical opinions, and supporting rationales are consistent with the examination findings and the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

Service Connection - Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The CAVC has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

Where a veteran served 90 days or more during a period of war or after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Combat Rule

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999). 

Here, although the Veteran served during a period of war, the evidence does not suggest, and the Veteran does not contend, that he engaged in combat with the enemy, or that his claimed lipomas, or orthopedic and respiratory disorders are related to combat.  As such, the combat rule is not applicable.  38 U.S.C.A. § 1154(b) (West 2002), 38 C.F.R. § 3.304(d) (2011).

Analysis of Service Connection for Lipomas

The Veteran testified that he has had approximately seven skin growths removed from the abdomen and arm since around 2000.  These had to be cut.  The Veteran reported that his unit had a remote x-ray, and that he got x-rayed "pretty good a couple of times," and thinks "it might of messed up my system a little bit."  He also thought the skin growths might have been related to handling explosives.

After a review of all of the evidence, the Board finds that while the Veteran was treated for excision of lipomas in service, the weight of the evidence demonstrates that symptoms of a disorder manifested by lipomas were not chronic in service and have not been continuous since service separation.  

Service treatment records reveal in February 1983 a surgical excision of a small pea-size mass on the left anterior costal margin.  Records also reveal a July 1983 treatment for one year's mass on the anterior left lower chest and three months' mass on the lateral left lower chest, diagnosed as fibrolipomas.  The plan was for excision.  Subsequent to the above complaints, a medical examination was conducted in March 1988, which revealed normal clinical findings for the skin.  Moreover, when examined for service separation in July 1989, the Veteran also had normal clinical findings for the skin.  

After service, there is no further reference to lipomas.  Indeed, the Veteran has reported no recurrence until 2000 at which time he had them removed from his abdomen.  Recent skin examinations in January 2008 and December 2009 did not reveal any current disorder.  

The Board recognizes that the CAVC has held that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As established by the CAVC, the definition comports with the everyday understanding of disability, which is defined as an "inability to pursue an occupation because of physical or mental impairment."  Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).

Based on the lack of any current disorder that may be related to the episode of lipomas in service, the Board finds that service connection for lipomas is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Analysis of Service Connection for a Respiratory Disorder

The Veteran testified that he had breathing problems in service, and had episodes of pneumonia a couple times.  When he got out of service he had some pleurisy and shortness of breath.  He also testified that he was a half-pack-a-day smoker and had been since he was about thirteen.

After a review of all of the evidence, the Board finds that the weight of the evidence demonstrates that, although the Veteran was treated for pneumonitis and respiratory symptoms during service, symptoms of a lung disorder were not chronic in service and have not been continuous since service separation.  Service treatment records reveal that in October 1981 and February 1983, x-rays of the chest were normal.  In March 1984, the Veteran was treated for pneumonitis with mild pleurisy.  An x-ray in December 1986 was normal.  The Veteran was treated for sino-bronchial syndrome in December 1987 with complaint of a prolonged cough (one week).  An x-ray in January 1988 was normal.  The Veteran was treated for complaint of chest pain and shortness of breath in May 1988.  It was noted that he was a smoker with a history of 1 to 1.5 packs per day for 23 years.  In June 1988, the Veteran was administered a standard Bruce Protocol, which was normal.  When examined for service separation in July 1989, the Veteran's lungs and chest were clinically normal.  

After service, the first reference to treatment for lung complaints comes in the context of the current claim.  An x-ray in December 2008 shows hyperexpansion consistent with COPD.  The Veteran's private physician, G.L.H. noted a 50-pack-year history of smoking.

The Board finds that the weight of the evidence demonstrates that no current respiratory disorder is related to active service.  There is no medical opinion that relates any current respiratory disorder to service.  To the extent the Veteran attributes any current disorder to smoking in service, the Board notes that, notwithstanding any other provision of law, for claims filed after June 9, 1998, a Veteran's disability or death shall not be considered to have resulted from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service on the basis that it resulted from an injury or disease attributable to the use of tobacco products by a veteran during such veteran's service.  38 U.S.C.A. § 1103(a) (West 2002); 38 C.F.R. § 3.300(a) (2011).  This provision of law does not preclude the establishment of service connection for a disability or death from a disease or injury which is otherwise shown to have been incurred or aggravated in military, naval, or air service or which became manifest to a requisite degree of disability during any applicable presumptive period.  38 U.S.C.A. § 1103(b) (West 2002); 38 C.F.R. § 3.300(b) (2011).

In summation of the Board's findings, although the Veteran was treated for pneumonitis and respiratory symptoms during service, symptoms of a lung disorder were not chronic in service and have not been continuous since service separation.  Moreover, no current lung disorder is related to service.  As such, service-connected for a lung disorder is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Analysis of Arthritis or Orthopedic Disease Manifested by 
Back and Foot Pain and Osteoporosis

The Veteran testified that he injured his back several times during service; it was his estimate that he pulled or strained something.  The Veteran testified that he has sustained back injuries after service in the 1990s, and that he broke his back after service in 2008, but that these were in addition to symptoms experienced in service and since service, which were in the nature of a sore back.  

The Veteran also testified that osteoporosis was first discovered after service, in 2000; however, he noted that he dealt with explosives in service and thinks that some of the chemicals might have caused osteoporosis.

The Veteran testified that he broke his right ankle in the service, twice, but that records of this injury are missing.  He testified that this would have been recorded in records from 1969 to 1982.  He testified that he broke his ankle in Germany in 1970, and about 1972.  He also testified that he has experienced ankle problems ever since.  The Veteran testified that walking is a little painful and that when the ankle healed it turned to the right a little bit, with the toes pointing to the right.  

After a review of all of the evidence, the Board finds that the Veteran sustained injuries to his low back, toes, right foot, left foot, and left ankle in service.  The Board also accepts the Veteran's account of having injured his right ankle in service.  The Veteran is competent to relate such an injury, and his report is consistent with his record of other related injuries in service.  

Service treatment records reveal that, in July 1982, there was x-ray evidence of a fracture of the left fifth toe.  In April 1983, the Veteran was treated for a back sprain sustained while lifting furniture.  He reported sudden onset of pain and no history of prior back problems.  A May 1985 acute medical care report shows a finding of right sciatica.  A July 1985 troop medical clinic note reveals a three-month history of mechanical back pain.  In October 1985, the Veteran was treated after falling from an obstacle on the obstacle course and twisting his left ankle.  X-rays were normal.  The diagnosis was a sprain.  The Veteran was seen for a possible broken toe in July 1986; however, x-rays showed no significant bone, joint, or soft tissue abnormality.  The Veteran was again treated for back pain in August 1986 after bending at the waist to pick something up.  The Veteran was treated for a broken right toe in September 1986.  X-rays of the right foot showed a nondisplaced facture of the distal phalanx of the right middle toe.  In October 1986, the Veteran was treated for an injury to the third digit on the left foot.  X-rays showed no significant bone, joint, or soft tissue pathology.  In July 1988, the Veteran was treated for flexor tendonitis of the right foot with no history of trauma.  In January 1989, the Veteran was treated for complaints of back pain with a diagnosis of muscle spasms.  

Despite the numerous injuries noted above, the Board finds that the weight of the evidence demonstrates that symptoms of a low back or lower extremity disorder were not chronic in service and have not been continuous since service separation.  Moreover, arthritis did not become manifest within a year of service separation.  When examined for service separation in July 1989, the Veteran's spine and lower extremities and feet were all clinically normal.  The summary of defects included occasional low back pain.  This constitutes affirmative evidence that the back, lower extremities, and feet were examined and found to be free of abnormalities.  Thus, to the extent of any injuries to the back, lower extremities, and feet, such injuries did not result in chronic symptoms.  

After service, in September 1997, the Veteran sought treatment from a private physician, G.L.H., when the Veteran dropped a ladder on his right great toe.  This resulted in a fracture.  The Veteran underwent an osteotomy of the left foot for a bunion in September 2001.  In June 2003, G.L.H. noted a recent injury to the left foot and ankle.  This resulted in a fracture of the left fibula.  In June 2006, the Veteran was afforded a VA examination of the feet.  At that time, the examiner noted in-service injuries to the feet, heel, and toes, but found that there were no current residuals and no resulting limitation.  It was noted that the Veteran also had diabetic neuropathy of the lower extremities.  Diabetic neuropathy is separately service-connected and is not a subject of this appeal.  

In sum, while the Veteran injured his back and lower extremities in service, clinical findings at service separation were pertinently normal, there is no treatment for related complaints for many years after service separation, and there is a record of multiple unrelated post-service injuries to the back and lower extremities years after service separation.  While the Veteran maintains that he experienced constant symptoms during and after service, the normal findings at service separation are given greater weight than this recent assertion.  Constant symptoms would be expected to have elicited some report by the Veteran, and thus a notation on the separation examination.  Indeed, the only related notation was occasional low back pain.  Such a report, by its very wording, weighs against a finding of chronic or continuous back symptoms.  

The Board finds that the weight of the evidence demonstrates that the Veteran's current low back and lower extremity disorders are not related to service.  There is no opinion of record that purports to relate any current back, foot, or lower extremity disorder to service.  A January 2006 letter from private physician T.M.D. reveals a post-service history of vertebral fracture, and a post-service diagnosis of osteoporosis, which T.M.D. noted could contribute to spontaneous vertebral fracture.  Service records provided by the Veteran were also reviewed.  However, all opinions requested of T.M.D. by the Veteran were essentially inconclusive.  T.M.D. opined that the back injuries in service may have contributed to the current back disorder; and, the Veteran's foot injuries in service may have contributed to the foot osteoarthritis condition.  The CAVC has repeatedly and consistently rejected medical opinions raising only a possibility of medical nexus as being insufficient to establish nexus.  See McLendon v. Nicholson, 20 Vet. App. 79, 85 (2000); Beausoleil v. Brown, 8 Vet. App. 459 (1996) (general and inconclusive statement about the possibility of a link between current disability and service injury is insufficient); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In essence, a medical opinion that is not conclusively stated, but asserts only the possibility of a relationship, is not probative evidence, or evidence that tends to prove the question at hand.  

As noted above, in June 2006, the Veteran was afforded a VA examination of the feet, and the examiner found that there were no current residuals and no resulting limitation from the in-service injuries to the feet, heel, and toes.  

The Veteran was afforded a VA examination in January 2008, at which time he was evaluated for disorders of the spine, joints, and feet.  The Veteran described an initial in-service back injury in 1983 followed by off and on symptoms throughout the rest of his service.  It was noted that in 1999, the Veteran fractured his L5 vertebra, which was due to osteoporosis.  Subsequent MRI revealed degenerative joint disease.  Diagnoses included chronic low back pain, chronic lumbar sprain, healed fracture of the L5 vertebra, degenerative disease of the lumbar spine.  

Regarding the ankles, the Veteran denied any current impairment of the left ankle to the January 2008 examiner, but noted three ankle fractures of the right ankle, including one in March 2007.  On examination, there was no impairment of either ankle, and the Veteran was noted to walk with normal gait and posture.  Diagnosis was a healed fracture of the right ankle with no evidence of musculoskeletal limitation and no adverse impact on activities of daily living.  
 
Regarding the feet, the Veteran reported to the January 2008 examiner that he sustained in-service fractures of the right third and fifth toes in 1982.  The Veteran also reported that he had a bunion removed from his left foot post service in 2002.  The examiner found no uneven wear of the shoes, the Veteran walked briskly without assistive devices and with normal gait and posture.  There was no localized tenderness, swelling, deformity, or instability.  There was no hind foot valgus deformity, no tightening of the tendo-Achilles, no malalignment, no hammertoe hallux/valgus deformity.  There was no callosity in the plantar aspect of the foot.  There was no tenderness present in the toes.  The diagnosis was healed fracture of the right foot toes and status post bunionectomy of the left foot.  The Veteran reported limitation in prolonged standing and walking due to discomfort in the feet; however, the examiner found no evidence of additional limitation due to pain, weakness, fatigue, lack of coordination, or endurance, and found no evidence of adverse impact of activities of daily living.  

A July 2010 comprehensive VA diabetes mellitus examination attributed symptoms of weakness, numbness, paresthesias, and pain in the lower extremities and feet to diabetic peripheral neuropathy, which is a service-connected disability and is not currently on appeal.  Otherwise, regarding the feet, the examiner found no abnormal findings and no deformities for either foot.

Thus, the opinion evidence consistently finds that there are no current residuals of the in-service foot, toe, and ankle injuries.  To the extent that there are current disorders in these areas, they have been related to the service-connected diabetes.

A December 2009 addendum provides an opinion that the Veteran's back condition is less likely than not caused by or related to the back strain in 1983 or the subsequent diagnosis of mechanical low back pain.  The rationale was that the Veteran had numerous instances of back pain that came and went, some associated with activities and some simply random.  He also had a compression fracture after service as a result of osteoporosis.  However, there does not appear to be any specific spine injury in the service records.  

Regarding the Veteran's assertion that he dealt with explosives in service and that some of the chemicals might have caused osteoporosis, this amounts to mere speculation.  There is no medical opinion that supports this asserted theory of causation.  Establishing a relationship between a disease such as osteoporosis and handling specific chemicals is not a matter capable of lay observation but requires some expertise and specialized knowledge.  The Veteran is not shown to possess the specialized knowledge to provide such an opinion, and his opinion regarding nexus is therefore not considered competent evidence.  

In summation of the Board's findings, while the Veteran sustained injuries in service to his ankles, feet, toes, and back, symptoms were not chronic in service and were not continuous after service.  Moreover, arthritis was not manifest within a year of service separation, and no current lower extremity or back disorder is related to service.  As such, service connection for arthritis or orthopedic disease manifested by back and foot pain and osteoporosis is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for lipomas is denied.

Service connection for a lung disorder is denied.

Service connection for arthritis or orthopedic disease manifested by back and foot pain and osteoporosis is denied.


REMAND

A remand is required regarding service connection for a skin disorder to ensure that there is a complete record upon which to decide the Veteran's claim.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

In order to establish service connection for a claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran testified that he has tinea cruris and tinea pedis, and that he had these since he was a child; however, during his service, his hands would crack and bleed in the joints and toenails, and he believes that the condition got worse in service.  He noted that the condition was a lot better now; there is no longer any bleeding, but he does lose skin, and his fingernails are gone on the left hand, and the toenails are also pretty bad.  

The Veteran was afforded a VA examination in January 2008.  At that time, the examiner noted dermatophytosis of the hands, feet and groin.  The Veteran noted that he had originally contracted this as a child.  In December 2009, the Veteran was afforded another VA examination, at which time the examiner noted the Veteran's self-reported history of having incurred the disorder prior to service as a child.  The examiner diagnosed tinea cruris, and tinea pedis.  The examiner opined that the current disorder was not related to service.  The rationale was the Veteran's account of pre-service incurrence.  

Although the Veteran testified that he had a skin disorder as a child, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) (to rebut the presumption of soundness in the case of a wartime veteran, the evidence must clearly and unmistakably show not only that the disorder at issue pre-existed entry into service, but clear and unmistakably show that the disorder did not undergo aggravation in or as a result of service).  38 C.F.R. § 3.304(b) states likewise, but also states "[o]nly such conditions as are recorded in examination reports are to be considered as noted."  

Here, there is no service entrance examination associated with the claims file, and the Board finds that there is not clear and unmistakable evidence of a pre existing skin disorder that was not aggravated by service.  Accordingly, the case is one for direct service connection.  

The service treatment records reveal that, in May 1988, the Veteran was treated for contact dermatitis and complained of itching and rash on both hands for almost one week.  The examiner noted many small erythematous papules and obvious scratch marks.  In February and March 1987, the Veteran was treated for a rash of the hands and feet and in the neck area; however, a medical examination was conducted in March 1988, which revealed normal clinical findings for the skin.  Moreover, when examined for service separation in July 1989, the Veteran also had normal clinical findings for the skin.  

After service, the first evidence of treatment for a skin disorder comes in 1997, at which time the Veteran sought treatment by a private physician, G.L.H. for various problems related to diabetes mellitus.  In September 1997, it was noted that his nails were intact, but were mycotic and dystrophic across the board.  This was found to be due to chronic tinea.  An examination of the feet in June 2006 did not reveal any skin symptoms or diagnoses.  In May 2007, the Veteran was seen for a rash on the arms that the Veteran attributed to sun exposure.  In a September 2007 dermatology note, the Veteran was seen for complaint of skin rash, with diagnosis of onychomycosis of the toe nails and tinea cruris.  A July 2010 comprehensive VA diabetes mellitus examination reveals dry skin on hands and a fungal infection of the groin, toenails, and fingernails.  

The Veteran was examined by a private physician, T.M.D. in January 2006.  T.M.D. primarily focused on the Veteran's orthopedic and diabetic complaints, but noted that the appearance of dermatophytosis or fungal nail and skin infections is higher in diabetics.  He also noted that the brief mention of a skin rash noted as facial papules in May 1988 is not convincing of systemic candidiasis acquisition while in the service.  

In sum, the primary medical opinion in this case is based on a history of pre-service onset of a skin disorder which conflicts with the presumption of soundness at entry into service.  The Veteran is not competent to diagnose a skin disorder, and his testimony regarding similar symptoms as a child does not constitute clear and unmistakable evidence that the current skin disorder predated service and was not aggravated beyond its normal progress by service.  Accordingly, a medical opinion that is based on the Veteran's account does not adequately address the question at hand.  

This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern the relationship, if any, between the Veteran's diagnosed skin disorder and his military service.  These questions must be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon, 20 Vet. App. 79.

With respect to the factor of relationship of current disability to service, the CAVC has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

Given the competent evidence of sound condition at service entry, skin symptoms in service and after service, and the current diagnosis of skin disorder, the Board finds that a medical nexus opinion is required to determine whether the current skin disorder is causally related to service.  

Accordingly, service connection for a skin disorder is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his skin disorder.  The relevant documents in the claims file should be made available to the VA examiner.

The examiner is directed to consider the Veteran as having been in sound condition at service entry, with no pre-existing skin disorders.  The examiner is also directed to consider the Veteran's reported history of skin symptoms in service.  For the purposes of the examination, the Veteran's service treatment records document treatment for contact dermatitis, small erythematous papules, and a rash of the hands and feet and in the neck area.  

The VA examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any current skin disorder is causally or etiologically related to the Veteran's active service.  The examiner should also address whether any or all skin symptoms are related to the Veteran's diabetes mellitus.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issue of service connection for a skin disorder should be readjudicated in light of all the evidence of record.  If the benefit sought on appeal remains denied, the RO should furnish to the Veteran an appropriate supplemental statement of the case, and should afford the Veteran the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


